September 26, 2008


Mr. David J. Sacks
Sacks Law Firm
55 Waugh Drive, Suite 101
Houston, TX 77007
Mr. Richard N. Countiss
Countiss Law Firm
8441 Gulf Freeway, Suite 600
Houston, TX 77017-5051

RE:   Case Number:  07-0472
      Court of Appeals Number:  01-01-00200-CV
      Trial Court Number:  722,791

Style:      DAVID J. SACKS, P.C. D/B/A SACKS & ASSOCIATES
      v.
      CHARLES MCINTYRE HADEN, JR., INDIVIDUALLY, AND CHARLES MCINTYRE
      HADEN, JR. & COMPANY D/B/A HADEN & COMPANY

Dear Counsel:

      Today the Supreme Court of Texas granted the Motion for Rehearing  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.  The Court's opinion and judgment of  July  11,  2008  are
withdrawn and the opinion and judgment of this date are substituted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Beverly Kaufman    |
|   |Ms. M. Karinne         |
|   |McCullough             |